United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1801
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Michael Curry,                          *
                                        *       [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                            Submitted: December 26, 2003

                                Filed: January 9, 2004
                                  ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      In this direct criminal appeal, Michael Curry (Curry) challenges as excessive
the 9-month prison sentence the district court1 imposed following revocation of
Curry’s supervised release. Having carefully reviewed the record, we conclude that
Curry’s revocation sentence is well below the maximum imprisonment term
authorized by statute, is within the range recommended by the Sentencing Guidelines


      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
policy statements, and is not an abuse of discretion. See United States v. Grimes, 54
F.3d 489, 492 (8th Cir. 1995) (standard of review).

      Accordingly, we affirm. We also grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-